Case 2:17-cv-10310-VAR-SDD ECF No. 133 filed 05/06/19        PageID.2671    Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                    Case No. 2:17-cv-10310-VAR-SDD

v.                                               Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                            Mag. J. Stephanie D. Davis

Defendants.


 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT
   OF THEIR OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
        Plaintiffs, by and through their undersigned counsel, respectfully submit this

 Notice of Supplemental Authority to inform this Court of the attached decision on

 May 2, 2019, of the United States District Court for the District of Maryland in

 International Refugee Assistance Project v. Trump (“IRAP”) (No. TDC-17-0361).

        Like in this case, the IRAP Plaintiffs challenged as unconstitutional the

 President’s Muslim ban issued in Proclamation 9645, 82 Fed. Reg. 45,161

 (“EO-3”), and the Defendants moved to dismiss, arguing that Trump v. Hawaii, 138

 S. Ct. 2392 (2018), foreclosed the Plaintiffs’ claims. The Defendants in IRAP raised

 many of the same arguments as they did in support of their Motion to Dismiss in this

 case (Dkt. #128), and the IRAP Court has now roundly rejected those arguments to

 deny in relevant part the government’s Motion to Dismiss.


                                           1
Case 2:17-cv-10310-VAR-SDD ECF No. 133 filed 05/06/19        PageID.2672     Page 2 of 4



       As relevant here,1 the IRAP Court ruled that:

            • The Plaintiffs’ claims survive after the Supreme Court’s decision in
              Trump v. Hawaii, 138 S. Ct. 2392 (2018), because Hawaii’s
              assessment under the preliminary injunction standard “does not
              answer whether under the highly deferential Rule 12(b)(6) standard,
              Plaintiffs have stated a plausible claim for relief so as to proceed
              further.” IRAP Slip Op. at 39 (citation omitted).

            • “[T]he Supreme Court’s merits analysis [in Hawaii] of the
              Proclamation under rational basis review was based on a preliminary
              record representing a snapshot in time and does not necessarily
              preclude a different determination at a later stage of the case on a
              more fulsome record.” Id. at 40. The IRAP Court will therefore
              ultimately consider “additional facts not available at the time of the
              Supreme Court’s ruling,” including the government’s ongoing
              failure to issue guidance for granting waivers to visa applicants. Id.

            • Under the Rule 12(b)(6) standard, Plaintiffs’ allegations — which are
              similar to those asserted in the present case — are “sufficient to show
              that the Proclamation is not rationally related” to the objectives stated
              in the Proclamation, and thus it would fail rational-basis review. Id.
              at 38. In particular, “allegations of uneven application of purportedly
              neutral criteria undermine the national security rationale for the
              Proclamation’s travel ban.” Id. at 36. Moreover, “allegations of a
              systematic refusal to grant waivers to individuals who meet stated
              criteria . . . further support the inference that the Proclamation is not
              rationally related to the stated national security interests, but is
              instead a pretext for discrimination.” Id. at 37.

            • “[A]t no point in Hawaii . . . did the Supreme Court . . . require[]
              dismissal of the Establishment Clause claim . . . .” Id. at 40.




 1
  The Court also dismissed claims brought under the Administrative Procedure Act.
 No claims under the APA are asserted here.


                                          2
Case 2:17-cv-10310-VAR-SDD ECF No. 133 filed 05/06/19      PageID.2673    Page 3 of 4




            • Based on allegations similar to those asserted here, “Plaintiffs have
              stated a plausible claim that their constitutional rights under the
              Establishment Clause and the equal protection component of the Due
              Process Clause were violated by the Proclamation.” Id. at 45-46.

            • “[T]here is standing” for Plaintiffs’ claims, and the doctrine of
              “consular nonreviewability [does] not bar consideration of Plaintiffs’
              Claims.” Id. at 15-16.

       The IRAP Court’s decision therefore strongly supports the arguments made in

 Plaintiffs’ Opposition to Defendants’ Motion to Dismiss here.

 Dated: May 6, 2019                                Respectfully submitted,

 Counsel for Arab American Civil Rights League, American Arab Chamber of
      Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


 Counsel for American Civil Liberties Union of Michigan, Arab American and
  Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                        /s/ Nishchay H. Maskay
  Miriam Aukerman (P63165)                   Jason C. Raofield (D.C. Bar
  American Civil Liberties Union             #463877)
  Fund of Michigan                           Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260                 #998983)
  Grand Rapids, MI 49506                     Covington & Burling LLP
  (616) 301-0930                             850 10th Street, NW
  maukerman@aclumich.org                     Washington, D.C. 20001
                                             (202) 662-6000
                                             nmaskay@cov.com


                                         3
Case 2:17-cv-10310-VAR-SDD ECF No. 133 filed 05/06/19    PageID.2674   Page 4 of 4




                           CERTIFICATE OF SERVICE

       This Notice was filed on May 6, 2019, via the Court’s ECF system, which

 provides notice to all counsel of record.



                                                  /s/ Nishchay H. Maskay
                                                  Nishchay H. Maskay
                                                  (D.C. Bar #998983)
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2675 Page 1 of 46
          Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 1 of 46



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND


   INTERNATIONAL REFUGEE
   ASSISTANCE PROJECT, et al.,

         Plaintiffs,

         v.                                   Civil Action No. TDC-17-0361

   DONALD J. TRUMP, et al.,

         Defendants.


   IRANIAN ALLIANCES ACROSS
   BORDERS, UNIVERSITY OF
   MARYLAND COLLEGE PARK
   CHAPTER, et al.,
                                              Civil Action No. TDC-17-2921
         Plaintiffs,

         v.

   DONALD J. TRUMP, et al.,

         Defendants.


   EBLAL ZAKZOK, et a!.,

         Plaintiffs,

         v.                                  Civil Action No. TDC-17-2969

   DONALD J. TRUMP, eta!.,

         Defendants.



                              MEMORANDUM OPINION
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2676 Page 2 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 2 of 46



             In 2017, President Donald J. Trump issued two Executive Orders temporarily banning the

  entry into the United States, with some exceptions, of nationals of multiple predominantly Muslim

  nations.     These orders were followed by a Presidential Proclamation which extended the ban

  indefinitely as to immigrants and certain categories of nonimmigrants from a substantially similar

  set of Muslim-majority      countries.   Plaintiffs in these three consolidated cases, International

  Refugee Assistance Project ("IRAP"), HIAS, Inc., Middle East Studies Association ("MESA"),

  Arab-American        Association   of New     York,    Yemeni-American      Merchants    Association

  ("Y AMA"), Doe Plaintiffs 1-5, Muhammed Meteab, Mohamad Mashta, Grannaz Amirjamshidi,

  Fakhri Ziaolhagh, Shapour Shirani, and Afsaneh Khazaeli (collectively, "the IRAP Plaintiffs");

  Iranian Alliances Across Borders ("IAAB"), Doe Plaintiffs 1, 3, 5 and 6, and Iranian Students'

  Foundation (collectively, "the IAAB Plaintiffs"); and Eblal Zakzok, Fahed Muqbil, and Doe

  Plaintiffs 1 and 2 (collectively, "the Zakzok Plaintiffs"), challenge the Proclamation on the

  grounds that it violates several provisions of the United States Constitution and that the agencies

  implementing it have not complied with the Administrative Procedure Act ("APA"), 5 U.S.C.

  SS   551-559, 701-706 (2012). After the United States Court of Appeals for the Fourth Circuit

  affirmed a preliminary injunction entered by this Court to prevent the implementation of the

  Proclamation on the grounds that it violated the Establishment Clause of the First Amendment,

  the United States Supreme Court reversed a similar preliminary injunction that had been entered

  in a parallel case, held that the plaintiffs in that case were unlikely to succeed on the merits of

  their claims, including under the Establishment Clause, and remanded.

             The consolidated cases have now been remanded to this Court following the Supreme

  Court's decision. Presently before the Court is the Motion to Dismiss all three pending amended

  complaints ("the Complaints") filed by Defendants (the "Government").         On February 12,2019,



                                                     2
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2677 Page 3 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 3 of 46



  the Court heard oral argument on the Motion. For the reasons set forth below, the Motion will be

  granted in part and denied in part.

                                           BACKGROUND

         Relevant factual and procedural background is set forth in the Court's March 15, 2017

  and October 17, 2017 Memorandum Opinions. Int'l Refugee Assistance Project v. Trump, 241

  F. Supp. 3d. 539, 543-48 (D. Md.), aff'd in part and vacated in part, 857 F.3d 554 (4th Cir.),

 judgment vacated, 138 S. Ct. 353 (2017); Int'l Refugee Assistance Project v. Trump ("IRAP 1'),

  265 F. Supp. 3d 570, 583-93 (D. Md. 2017), aff'd, 883 F.3d 233 (4th Cir. 2018), judgment

  vacated, 138 S. Ct. 2710 (2018). Limited additional facts and procedural history specific to the

  Motion are provided below.

  I.      The Proclamation

          On September 24, 2017, President Donald J. Trump issued Proclamation No. 9645,

  "Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into the United

  States by Terrorists or Other Public-Safety Threats" (the "Proclamation"),    82 Fed. Reg. 45161

  (Sept. 27, 2017). The Proclamation was the third iteration of the President's efforts to ban the

  entry of nationals from certain predominantly Muslim countries into the United States. See Exec.

  Order 13,769, "Protecting the Nation from Foreign Terrorist Entry into the United States" ("EO-

  1"),82 Fed. Reg. 8977 (Jan. 27, 2017); Exec. Order 13,780, "Protecting the Nation from Foreign

  Terrorist Entry into the United States" ("EO-2"), 82 Fed. Reg. 13209 (Mar. 9,2017).

          Preceding EO-I,       EO-2, and the Proclamation,   President Trump, as a presidential

  candidate, president-elect,    and President, repeatedly made public statements describing his

  intention to ban entry of Muslims to the United States and otherwise evincing fear of and prejudice

  against Muslims. See lRAP 1,265 F. Supp. 3d at 585-86, 589-90. For example, on December 7,



                                                   3
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2678 Page 4 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 4 of 46



  2015, then-presidential candidate Trump posted a statement on his campaign website in which he

  "call[edJ for a total and complete shutdown of Muslims entering the United States until our

  representatives can figure out what is going on." IRAP 2d Am. Compi. ,-r55, ECF No. 203, No.

  TDC-17-0361; IAAB 2d Am. CompI.,-r 28, ECF No. 78, No. TDC-17-2921; ZakzokAm. Compi.

  ,-r20, ECF No. 62, No. TDC-17-2969.      On March 9, 2016 during a televised interview, he stated:

  "I think Islam hates us" and "We can't allow people coming into this country who have this hatred

  of the United States ... and [of] people that are not Muslim." IRAP 2d Am. Compi. ,-r60; IAAB

  2d Am. Compi. ,-r32; Zakzok Am. Compi. ,-r20. On July 25, 2016, President Trump clarified that

  he would accomplish his Muslim ban by barring entry from certain "territories" because "people

  don't want me to say Muslim."       IRAP 2d Am. Compi. ,-r76; IAAB 2d Am. Compi. ,-r34-35;

  Zakzok Am. Compi. ,-r27. Shortly after President Trump signed EO-Ion               January 27, 2017,

  Rudolph Giuliani, an advisor to President Trump, stated that it was the product of an effort

  directed by President Trump to put the "Muslim ban" into effect "legally" by using territory as a

  proxy for religion. IRAP 2d Am. CompI.,-r 65; IAAB 2d Am. CompI.,-r 39; Zakzok Am. Compi.

  ,-r27.

           After EO-l was rescinded and EO-2 went into effect, President Trump called EO-2 a

  "watered down" version of EO-I. IRAP 2d Am. Compi. ,-r,-r186, 190; IAAB 2d Am. Compi. ,-r54;

  Zakzok Am. Compi. ,-r33. Even after EO-2 was enjoined by courts, President Trump expressed

  his intent to issue a third travel ban for the same purpose by stating on June 5, 2017 that the Justice

  Department "should have stayed with the original Travel Ban, not the watered down, politically

  correct version" and that there should be a "much tougher version." IRAP 2d Am. Compi. ,-r190.

  On September 24,2017, President Trump issued the Proclamation.




                                                     4
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2679 Page 5 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 5 of 46



         The Proclamation states that "absent the measures set forth in this proclamation, the

  immigrant and nonimmigrant entry into the United States" of nationals from Chad, Iran, Libya,

  North Korea, Somalia, Syria, Venezuela, and Yemen (the "Designated Countries") "would be

  detrimental to the interests of the United States." Procl. pmbl. Specifically, the Proclamation

  suspends the entry of all immigrants from seven of the eight Designated Countries, excepting

  only Venezuela.    The ban on entry by nonimmigrants is "more tailored," with a narrower ban

  imposed on countries with mitigating circumstances such as a willingness to playa substantial

  role in combating terrorism. Id.     S 1(h)(iii).
         As justification for the ban, the Proclamation references a July 9, 2017 report by the

  Acting Secretary of Homeland Security, issued pursuant to the requirements ofEO-2, describing

  a "worldwide review" conducted in consultation with the Secretary of State and the Director of

  National Intelligence.   In that review, these officials selected baseline criteria for assessing the

  sufficiency of the information provided by foreign governments to permit the United States to

  confirm the identities of individuals seeking to enter the country and make a security assessment

  about them. Id.   S l(c); see lRAP   1,265 F. Supp. 3d at 590-91.

          According to the Proclamation, pursuant to the process set forth in EO-2, nearly 200

  countries were evaluated based on the criteria. Of those, 16 nations were found to be "inadequate"

  and 31 were found to be at risk of becoming so. In accordance with Section 2(d) of EO-2, those

  nations were given 50 days to bring their information-sharing practices into compliance with the

  United States's expectations.   At the end of that 50-day period, eight countries were determined

  to have continued inadequate information-sharing        practices:   Chad, Iran, Iraq, Libya, North

  Korea, Syria, Venezuela, and Yemen. In a September 15, 2017 report to the President ("the DHS

  Report"), the Acting Secretary of Homeland Security recommended that entry restrictions be



                                                      5
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2680 Page 6 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 6 of 46



  imposed on all of those countries with the exception ofIraq.     Although Somalia's information-

  sharing practices were found to be adequate, the Acting Secretary of Homeland            Security

  recommended     that Somalia also be subjected to entry restrictions.     Venezuela is the only

  designated country for which entry of immigrants is not suspended. Limitations on the entry of

  Venezuelan nationals are confined to barring entry of specific government officials and their

  immediate family members, who are suspended from traveling to the United States on B-1, B-2,

  and B-l/B-2 visas.

          In addition to providing exceptions for lawful permanent residents, dual nationals if

  traveling on a passport issued by a non-designated country, and foreign nationals who have been

  granted asylum status or who have been already admitted to the United States as refugees, the

  Proclamation provides for waivers, to be granted on a case-by-case basis by either a State

  Department consular officer or an official of United States Customs and Border Protection

  ("CBP"), based on criteria to be developed by the Secretary of State and the Secretary of

  Homeland Security. The Proclamation expressly provides that waivers may be granted only upon

  a showing that (1) denying entry would cause the foreign national undue hardship; (2) allowing

  entry would not pose a national security or public safety threat; and (3) entry would be in the

  national interest.

          The Proclamation went into effect when it was published as to foreign nationals then

  barred by EO-2. For all other covered foreign nationals, it became effective on October 18,2017.

  On April 10, 2018, Chad was removed from the list of Designated Countries.

  II.     Procedural History

          In October 2017, the IRAP Plaintiffs, later joined by the IAAB and Zakzok Plaintiffs,

  moved for preliminary injunctive relief from the Proclamation.    On October 17, 2017, the Court



                                                 6
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2681 Page 7 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 7 of 46



  granted a preliminary injunction primarily on the grounds that Plaintiffs were likely to succeed

  on their claim that the Proclamation violates the Establishment Clause. IRAP I, 265 F. Supp. at

  629. The preliminary injunction barred the enforcement of most provisions in Section 2 of the

  Proclamation, which directed the suspension of entry of nationals of the Designated Countries,

  except with respect to those individuals who lack a bona fide relationship with a person or entity

  in the United States. !d. at 633.

           On the same day, the United States District Court for the District of Hawaii also enjoined

  enforcement of the Proclamation in a separate case, on the grounds that Plaintiffs were likely to

  succeed on their claim that the Proclamation exceeded the scope of the President's         statutory

  authority under the Immigration and Nationality Act ("INA"), specifically the authority contained

  in 8 U.S.C.     SS 1182(f)   and 1185, and violated a separate provision of the INA, 8 U.S.C.

  S   1152(a)(l)(A),   which bars discrimination   on the basis of nationality   in the issuance of

  immigrant visas. Hawaii v. Trump, 265 F. Supp. 3d 1140, 1158-59, 1161 (D. Haw.), aff'd in part

  and vacated in part, 878 F.3d 662 (9th Cir. 2017), rev'd, 138 S. Ct. 2392 (2018). On December

  4,2017, the Supreme Court stayed the injunctions pending disposition of the cases by the United

  States Courts of Appeals for the Fourth and Ninth Circuits, as well as pending any review of the

  circuit court rulings by the Supreme Court. Trump v. Int'[ Refugee Assistance Project, 138 S. Ct.

  542 (2017); Trump v. Hawaii, 138 S. Ct. 542 (2017). On December 22,2017, the Ninth Circuit

  affirmed the preliminary injunction entered by the District of Hawaii but stayed its ruling in light

  ofthe Supreme Court's December 4,2017 stay order. Hawaii v. Trump ("Hawaii 1'), 878 F.3d

  662,702      (9th Cir. 2017), rev'd, 138 S. Ct. 2392 (2018).     The Supreme Court granted the

  Government's petition for a writ of certiorari in that case on January 19,2018.   Trump v. Hawaii,

  138 S. Ct. 923 (2018). On February 15,2018, the Fourth Circuit affirmed this Court's grant ofa



                                                    7
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2682 Page 8 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 8 of 46



  preliminary injunction in IRAP I but also stayed its decision in light ofthe Supreme Court's stay.

  Int'l Refugee Assistance Project v. Trump ("IRAP If'), 883 F.3d 233, 274 (4th Cir. 2018),

 judgment vacated, 138 S. Ct. 2710 (2018). On March 9,2018, the Government filed a petition

  for a writ of certiorari in IRAP II. Pet. Writ Cert., Trump v. Int'l Refugee Assistance Project, No.

  17-1270,2018 WL 1419884 (U.S. Mar. 9,2018).

            While the petition was pending, on June 26, 2018, the Supreme Court reversed the Ninth

  Circuit in Trump v. Hawaii ("Hawaii If'), 138 S. Ct. 2392, 2423 (2018).                   In Hawaii II, the

  Supreme Court held that the Proclamation did not exceed the President's statutory authority in 8

  U.S.C.    S 1182(f) and did not violate     8 U.S.C.   S 1152(a)(l)(A).   Id. at 2412,2415.   The Court also

  concluded that the plaintiffs had not demonstrated a likelihood of success on their claim that the

  Proclamation violated the Establishment Clause.              Id. at 2415., 2423.    On June 28, 2018, the

  Supreme Court granted the Government's petition for a writ of certiorari in IRAP II, vacated the

  judgment of the Fourth Circuit, and remanded these cases to the Fourth Circuit for further

  proceedings in light of Hawaii II. Int'l Refugee Assistance Project v. Trump, 138 S. Ct. 2710

  (2018).       On October 2, 2018, the Fourth Circuit, in tum, remanded the case to this Court for

  proceedings consistent with the Supreme Court's decision. Int'l Refugee Assistance Project v.

  Trump, 905 F.3d 287 (4th Cir. 2018).

  III.      The Amended Complaints

            On remand, Plaintiffs continue to challenge the Proclamation, but have modified their

  claims. Following the Supreme Court's decision in Hawaii II, the lRAP Plaintiffs voluntarily

  dismissed their claims, brought under the INA and the AP A, that the Proclamation violated 8

  U.S.C.    S   1182(f) and   S   1152(a)(I)(A), as well as their claims that the Proclamation violated the

  Religious Freedom Restoration Act, 42 U.S.C.             S 2000bb   (2012), and the Refugee Act, 8 U.S.C.



                                                           8
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2683 Page 9 of 46
         Case 8:17-cv-00361-TDC Document 276 Filed 05/02/19 Page 9 of 46



  S   1157 (2012). On November 2, 2018, this Court granted the IAAB Plaintiffs and the Zakzok

  Plaintiffs leave to amend their complaints.    Across the three Complaints, Plaintiffs collectively

  have named the following Defendants:        President Trump, the U.S. Department of State ("State

  Department"), the U.S. Department of Homeland Security ("DHS"), the Office of the Director of

  National Intelligence, the Secretary of State, the Attorney General, the Secretary of Homeland

  Security, the Director of National Intelligence, the Commissioner of CBP, and the Director of

  U.S. Citizenship and Immigration Services.

           All Plaintiffs bring claims under the APA alleging that the Proclamation and the actions

  taken by the implementing        agencies do not comply with the substantive and procedural

  requirements of the APA (the "APA Claims"). Specifically, Plaintiffs assert that the issuance and

  implementation of the Proclamation was arbitrary and capricious, or an abuse of discretion, in

  violation of 5 U.S.C.     S 706(2)(A),   and that it was issued "without observance of procedure

  required by law," including the following of rulemaking procedures, in violation of 5 U.S.C.

  SS   706(2)(D) and 553.

           All Plaintiffs also continue to assert that the Proclamation violates the Establishment

  Clause. The IRAP and IAAB Plaintiffs further assert claims that the Proclamation violates the

  equal protection and procedural due process components of the Due Process Clause of the Fifth

  Amendment.      Finally, the IAAB Plaintiffs assert that the Proclamation also violates the First

  Amendment rights to freedom of speech and freedom of association. Together, these claims will

  be referred to as the "Constitutional Claims." All Plaintiffs seek declaratory and injunctive relief.

           In support of their claims, Plaintiffs describe in great detail President Trump's statements

  expressing his intent to institute a Muslim ban by barring entry of individuals from predominantly

  Muslim territories and his "explicitly bigoted statements about Muslims and Islam," including



                                                     9
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2684 Page 10 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 10 of 46


 statements surrounding the implementation of EO-I, EO-2, and the Proclamation.           Zakzok Am.

 CompI. ~ 18; see lRAP I, 265 F. Supp. 3d at 585-86, 589-90.                Plaintiffs allege that the

 Proclamation bears no rational relationship to the national security interests it purports to further

 and identify features of the Proclamation's design, its exceptions, its failure to justify itself, and

 the waiver process in support of their theory.

         First, Plaintiffs argue that the design of the Proclamation provides proof that it does not

 further its supposed national security purposes.    The Zakzok Plaintiffs allege that a nationality-

 based ban will not reduce terrorism risks, because DHS has concluded that country of citizenship

 is not a reliable predictor of the risk of terrorist activity and no Americans have died from a

 terrorist attack in the last 40 years based on the actions of citizens of five of the eight Designated

 Countries. The lAAB Plaintiffs allege that the use of the INA's Visa Waiver Program, 8 U.S.C.

 S 1187,   to evaluate which countries to include in the ban is an irrational baseline because the

 purposes of and concerns underlying the Visa Waiver Program and the Proclamation                   are

 divergent.

        .According to the IAAB and Zakzok Plaintiffs, the Proclamation's          departures from the

 purported results of the baseline test, by including or exempting certain countries from the list of

 Designated    Countries even if they failed or passed the baseline test, evidence that the

 Proclamation furthers not national security interests, but other unidentified concerns. Similarly,

 Plaintiffs assert that the exceptions to the visa suspensions are not rationally related to any

 national security measure. The Zakzok Plaintiffs contend that because the Proclamation allows

 foreign nationals from the Designated Countries to enter the United States on some nonimmigrant

 visas, for which they receive less vetting, it does not actually accomplish increased information

 sharing between the Designated Countries and the United States. The lRAP and IAAB Plaintiffs



                                                    10
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2685 Page 11 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 11 of 46


 allege that the Proclamation's exceptions for certain foreign nationals and certain countries react

 to "legal challenges and public condemnation" originating with EO-1 and EO-2 and thus are not

 founded in any national security policy. IRAP 2d Am. Compi. ~ 210.

        Next, Plaintiffs assert that the Proclamation's   duplication of other programs under the

 INA and its failure to explain why its measures are necessary demonstrate that it is not related to

 national security concerns.    Plaintiffs emphasize that the Proclamation does not explain what

 specific "visa vetting failures" or other factors led DHS to recommend suspending immigration

 from the Designated Countries or suspending only certain types of visas from certain countries,

 when it admits that other, unidentified countries could have been included under the terms of

 DHS's review.     Id. ~ 213. The IAAB and Zakzok Plaintiffs add to this allegation that the

 Proclamation does not explain why the suspension of immigrants is required to supplement or

 supersede the INA's current method for processing visa applicants from countries with deficient

 information sharing.

        Finally, Plaintiffs    assert that other features of the Proclamation       demonstrate   its

 discriminatory purpose.      Plaintiffs claim that North Korea and Venezuela, two non-Muslim-

 majority countries, were included among the list of affected countries for the first time to cover

 up the discrimination against Muslims, because the Proclamation has a negligible practical effect

 on foreign nationals from those countries. The IAAB and Zakzok Plaintiffs allege in detail that

 the waiver process, which would exempt individuals from the terms of the Proclamation on a

 case-by-case basis, masks the Proclamation's discrimination against Muslims. They note that the

 waiver criteria, "if applied in good faith," would allow the entry of those foreign nationals who

 do not trigger the national security concerns referenced in the Proclamation. Zakzok Am. Compi.

 ~ 38. However, the waiver criteria are either "wholly unrelated to national security" or were



                                                  11
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2686 Page 12 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 12 of 46


 considered in the visa vetting process that was in place before the Proclamation was issued. Id

 ~ 45. They assert that the State Department and DHS have established no process to apply for

 waivers, informed applicants that legal services can play no role in facilitating the waiver process,

 and published     no guidance     implementing    the waiver proceedings,      as required    by the

 Proclamation.    They further state that as of April 30, 2018, only two percent of applicants had

 been cleared for waivers, many applicants who met the requirements set out in the Proclamation

 have been denied waivers, and the State Department has not made information available showing

 how many waivers have actually been granted.           They allege that consular officials have been

 instructed to find applicants ineligible for waivers, and ifthey are considering a waiver, that they

 must refer the application to other officials in Washington, D.C. who will decide if a waiver

 should issue. These allegations, they argue, establish that the waiver process is a "sham" and

 simply acts to "paper over" the discriminatory animus against Muslims in, and the lack of national

 security justification for, the Proclamation.   IAAB 2d Am. CompI. ~ 86; see Zakzok Am. CompI.

 ~ 52.

                                            DISCUSSION

         In its Motion, the Government asserts multiple arguments for dismissal of Plaintiffs'

 claims. As threshold matters, the Government, while conceding that at least one of the IAAB

 Plaintiffs has constitutional standing to pursue the asserted claims, takes the position that the

 IRAP and Zakzok Plaintiffs lack standing. The Government also broadly argues that any statutory

 claims are not subject to judicial review under the doctrine of consular nonreviewability         and

 related principles.

         As to the APA Claims, the Government argues that the Proclamation is not subject to AP A

 review because (l) presidential action is not reviewable under the AP A; (2) Plaintiffs have not



                                                   12
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2687 Page 13 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 13 of 46


 identified a "final" agency action to be reviewed, 5 U.S.c.             S 704;   (3) the action here was

 "committed to agency discretion by law," id.       S 701(a)(2);   and (4) Plaintiffs do not meet statutory

 standing requirements, see id.    S 702.   The Government further argues that the AP A claim that the

 Proclamation was "arbitrary and capricious" is foreclosed by the Supreme Court's finding in

 Hawaii II that the Proclamation satisfies constitutional rational basis review, and that the separate

 AP A claim that the Proclamation and its implementation violated the procedural requirements of

 the APA fails because the foreign affairs exception to notice-and-comment            rulemaking applies,

 see id.   S 553(a)(l).   As to the Constitutional Claims, the Government argues that all claims must

 be dismissed in light of Hawaii II, which held that the Proclamation satisfies rational basis review,

 that Plaintiffs do not have a cognizable liberty or property interest upon which to base their due

 process claim, and that Plaintiffs have not alleged a violation of their own rights for the purposes

 of their Establishment Clause and equal protection claims.

 I.        Legal Standard

           To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

 complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556

 U.S. 662,678 (2009). A claim is plausible when the facts pleaded allow "the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged."                 !d.   Legal

 conclusions or conclusory statements do not suffice. !d. The Court must examine the complaint

 as a whole, consider the factual allegations in the complaint as true, and construe the factual

 allegations in the light most favorable to the plaintiff.         Albright v. Oliver, 510 U.S. 266, 268

 (1994); Lambeth v. Bd. ofComm'rs           of Davidson CIy., 407 F.3d 266,268 (4th Cir. 2005).

           Courts are permitted, however, to consider documents attached to a motion to dismiss

 "when the document is integral to and explicitly relied on in the complaint, and when the plaintiffs



                                                      13
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2688 Page 14 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 14 of 46


 do not challenge the document's authenticity." Zak v. Chelsea Therapeutics Int'l, Ltd., 780 F.3d

 597, 606-07 (4th Cir. 20 15) (quoting Am. Chiropractic Ass 'n v. Trigon Healthcare, Inc., 367 F.3d

 212,234 (4th Cir. 2004)). Although the Proclamation itself is not attached to the Complaints, all

 Plaintiffs refer to and explicitly rely on the Proclamation throughout their Complaints. The Court

 will therefore consider the Proclamation in ruling on the Motion to Dismiss.

 II.    Justiciability

        In broadly asserting that Plaintiffs' claims are not justiciable, the Government largely

 recycles arguments it made in opposing the Motion for a Preliminary Injunction that were rejected

 by this Court. Although the Government allows that at least one IAAB Plaintiff has standing, it

 states in a footnote that it does not agree that the IRAP and Zakzok Plaintiffs have standing. To

 the extent that these cases remain distinct, this Court has previously held, in ruling on the Motion

 for a Preliminary Injunction, that several IRAP Plaintiffs, including several individuals and the

 organizations IRAP, MESA, and YAMA, had standing to assert statutory claims and that likewise

 certain individual IRAP Plaintiffs had standing to assert an Establishment Clause claim. lRAP I,

 265 F. Supp. 3d at 595-600.     The Court also found that several Zakzok Plaintiffs had standing,

 including Zakzok and Jane Doe No.2, both of whom had standing to assert constitutional and

 statutory claims. Id. at 596, 601. Zakzok and Jane Doe NO.2 remain as Defendants in the Zakzok

 Amended Complaint with substantially similar allegations relating to their basis for standing.

         While the Supreme Court vacated the parallel injunction issued in Hawaii lIon the merits,

 its opinion does not provide a basis to revisit or alter this Court's prior standing analysis. Rather,

 the Supreme Court explicitly found standing to assert an Establishment Clause claim, holding that

 "a person's interest in being united with his relatives is sufficiently concrete and particularized to

 form the basis of an Article III injury in fact" and stating that "an American individual who has a



                                                   14
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2689 Page 15 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 15 of 46


 bona fide relationship with a particular person seeking to enter the country ... can legitimately

 claim concrete hardship if that person is excluded."     Hawaii   IL   138 S. Ct. at 2416. Where the

 Supreme Court's only discussion of standing in Hawaii II is consistent with this Court's analysis

 in lRAP I, and the Government has offered no basis to question the applicability and validity of

 that analysis, the Court reaffirms its prior conClusion that there is standing in all three cases. lRAP

 1,265 F. Supp. 3d at 595-602.

         Relatedly, the Court has already considered and rejected the Government's argument that

 Plaintiffs may not assert an AP A claim because they were not "adversely affected or aggrieved

 by agency action within the meaning of the relevant statute." 5 U.S.C.    S 702; see Legal   Assistance

 for Vietnamese Asylum Seekers v. Dep't of State, Bureau of Consular Affairs ("LAVAS"), 45 F.3d

 469,471 (D.C. Cir. 1995), vacated on other grounds, 519 U.S. 1 (1996). In lRAP I, the Court

 addressed this issue and concluded that Plaintiffs were within the "zone of interests of the INA"

 and were adversely affected by the denial of visas to family members of individual plaintiffs and

 to individuals expected to attend conferences hosted by organizational plaintiffs. lRAP I, 265 F.

 Supp. 3d at 603; see also Hawaii 1,878 F.3d at 681-82 (concluding that the plaintiffs fell within

 the zone of interests protected by the INA); lRAP 11,883 F.3d at 286 (Gregory, C.l., concurring);

 id. at 310 (Keenan, J., concurring).    The Supreme Court did not address this issue in Hawaii II

 and thus has provided no basis to revisit this Court's prior determination on this point.

         The Government also reasserts its claim that the Court may not review Plaintiffs' statutory

 claims because of the doctrine of consular nonreviewability.        The Court, however, held during

 the preliminary injunction proceedings that consular nonreviewability         does not bar Plaintiffs'

 claims, because the doctrine precludes review of individual visa determinations, while Plaintiffs

 challenge "the overarching travel ban policy imposed by the Proclamation."       lRAP I, 265 F. Supp.



                                                    15
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2690 Page 16 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 16 of 46


 3d at 602-03.    Although the Fourth Circuit, on appeal, did not address this particular issue, two

judges, in concurring opinions, reached the same conclusion.          See IRAP II, 884 F.3d at 279

 (Gregory, C.l., concurring); id. at 309 (Keenan, l., concurring). Notably, this Court's conclusion

 was consistent with the Ninth Circuit's holding in Hawaii that consular nonreviewability did not

 bar statutory challenges to the Proclamation.    Hawaii I, 878 F.3d at 679-80.      In Hawaii II, the

 Supreme Court provided no basis to alter either the Ninth Circuit's or this Court's conclusion.

 While acknowledging that the Government's argument "presents a difficult question," the Court

 assumed "without deciding" that neither consular nonreviewability          nor "any other statutory

 nonreviewability issue" precluded judicial review. Hawaii II, 138 S. Ct. at 2407. This Court

 therefore   finds no reason to revisit      its determination    that doctrines    such as consular

 nonreviewability do not bar consideration of Plaintiffs' claims.

 III.    APA

         Plaintiffs challenge the implementation of the Proclamation pursuant to the AP A, which

 provides that:

         The reviewing court shall ... hold unlawful and set aside agency action, findings,
         and conclusions found to be -
         (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
         law;
         (B) contrary to constitutional right, power, privilege, or immunity;
         (C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory
         right; [or]
         (D) without observance of procedure required by law ....

 5 U.S.C. ~ 706(2).

         In addition to the threshold issues discussed above, the Government asserts that the AP A

 Claims must be dismissed on multiple grounds, including that (1) presidential action is not

 reviewable under the AP A; (2) Plaintiffs have not identified a "final" agency action to be




                                                   16
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2691 Page 17 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 17 of 46


 reviewed, id.   S 704;   and (3) the action here was "committed to agency discretion by law," id.

 S 701(a)(2).
        A.       Presidential Action

        The Government argues that review of the APA Claims is not available because Plaintiffs

 challenge the Proclamation, which was issued by the President, who is not subject to APA review.

 It is firmly established that presidential action is not subject to APA review.   See Franklin v.

 Massachusetts, 505 U.S. 788, 800-01 (1992). Although Plaintiffs correctly note that they have

 named federal agency officials as Defendants as well, the Government argues that the bar on AP A

 review of presidential action extends to agency actions taken under a delegation of presidential

 authority, citing Ancient Coin Collectors Guild v.     us. Customs   & Border Protection, 801 F.

 Supp. 2d 383 (D. Md. 2011), aff'd, 698 F.3d 171 (4th Cir. 2012), in which the district court held

 that an AP A challenge to import restrictions imposed by the State Department and CBP was

 improper because those agencies were exercising delegated authority from the President, whose

 authority derived from a statute. Id. at 404. On appeal, however, the Fourth Circuit did not

 endorse the view that AP A review of agency action is unavailable when the agency acts at the

 direction of the President and instead conducted an APA review and affirmed on the grounds that

 the action was not arbitrary and capricious. Ancient Coin Collectors Guild v. Us. Customs &

 Border Prot., 698 F.3d 171,183-84        (4th Cir. 2012). The Government has identified no other

 authority in support of this proposition.

         By contrast, courts regularly apply AP A review to agency actions taken in direct response

 to a presidential directive, such as an Executive Order. For example, when President Obama

 issued an Executive Order directing the National Institutes of Health ("NIH") to conduct human

 stem-cell research, the resulting NIH Guidelines for Human Stem Cell Research were properly



                                                   17
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2692 Page 18 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 18 of 46


 the subject of APA review for failure to follow procedural requirements. Sherley v. Sebelius, 689

 F.3d 776, 780, 784-85 (D.C. Cir. 2012). Likewise, in Zhang v. Slattery, 55 F.3d 732 (2d Cir.

 1995), after President George H.W. Bush issued an Executive Order directing enhanced

 consideration for asylum candidates who fear persecution for defying China's one-child policy,

 the resulting final rule published by the Attorney General was reviewed for compliance with the

 rulemaking requirements of the AP A. Id. at 740, 743-45. Most recently, in East Bay Sanctuary

 Covenant v. Trump, 909 F.3d 1219 (9th Cir. 2018), after President Trump issued a proclamation

 under 8 U.S.C.    S 1182(f)   aimed at preventing immigrants who did not enter the United States

 through ports of entry from seeking asylum, the court conducted APA review of an interim final

 rule issued by the Department of Justice and DHS implementing that policy with reference to the

 proclamation.    Id. at 1236-37, 1251-52; see also City of Carmel-by-the-Sea         v.   us. Dep't   of

 Transp., 123 F.3d 1142, 1166 (9th Cir. 1997) (holding that an agency's findings of compliance

 with requirements of Executive Orders directing agencies to minimize the adverse effects of

 federal action on wetlands were subject to arbitrary and capricious review under the AP A).

         Here, the actions of the State Department and DHS to implement the Proclamation were

 taken at the direction of the President, based on statutory authority specific to the President, rather

 than an agency, to suspend the entry of certain classes of foreign nationals.             See 8 U.S.C.

 S 1182(f).   In light of the foregoing precedent, the Court declines to find that AP A review of the

 implementation of the Proclamation is foreclosed because the agency action was taken in response

 to presidential action.

         B.       Final Agency Action

         The Government further argues that even if AP A review may be conducted on agency

 actions flowing from the Proclamation, Plaintiffs have not identified any "final agency action"



                                                   18
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2693 Page 19 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 19 of 46


 reviewable under the APA. Under the APA, judicial review is available for an "agency action

 made reviewable by statute" or for "final agency action for which there is no other adequate

 remedy in a court." 5 U.S.C.   S 704.   An action is final ifit is both (1) "the consummation of the

 agency's decisionmaking process," not a "tentative or interlocutory" decision; and (2) a decision

 "by which rights or obligations have been determined" or from which "legal consequences will

 flow." Bennett v. Spear, 520 U.S. 154, 178 (1997). In the pending Complaints, Plaintiffs have

 identified two categories of final agency action: (1) action by the State Department and DHS

 preceding the Proclamation, particularly actions taken during the worldwide review referenced in

 the Proclamation;   and (2) actions by those departments         taken after the issuance of the

 Proclamation to implement its directives.

                1.      Pre-Proclamation Agency Action

        In the first category, the IAAB Plaintiffs list as "final agency action" the recommendations

 and acts that the State Department and DHS took before the issuance of the Proclamation,

 including the "creation of a baseline criteria," the "collection of data," and the "identification of

 various countries as inadequate" under the baseline criteria. IAAB 2d Am. Compi. ~ 120. The

 Zakzok Plaintiffs   also name pre-Proclamation         actions by the agencies, including DHS's

 development and application of criteria to evaluate "the information-sharing practices, policies,

 and capabilities of foreign governments," as violating the APA. Zakzok Am. Compi. ~ 106.

         Such actions taken to provide information and data to aid in the making of a presidential

 decision do not qualify as "final agency action." 5 U.S.C.   S 704.   In Franklin, the Supreme Court

 clarified the meaning of "final agency action" in the context of the making of a decision reserved

 by law to the President.    505 U.S. at 796-97 .. There, the President, pursuant to a statutory

 requirement, transmitted to Congress a statement with both the raw results of the census and the



                                                   19
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2694 Page 20 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 20 of 46


 resulting number of seats in the House of Representatives for each state going forward, based on

 1990 decennial census data provided in a report from the Secretary of Commerce.           Id. at 792.

 Massachusetts asserted an AP A challenge to the reapportionment of congressional seats on the

 grounds that the Secretary of Commerce had improperly allotted overseas federal employees to

 state populations based on their "home of record" designation, which was a deviation from prior

 years' practice.   Id. at 794-95.   Because the number of representatives was fixed not by the

 Secretary of Commerce's report, but by the President's statement to Congress, the Secretary's

 action was not a "final agency action," and the President's action was not reviewable under the

 APA because he was not an "agency." Id. at 797-98,800-01.             The Court reasoned that while a

 final action has a "sufficiently direct and immediate" impact and "direct effect" on "day-to-day

 business," an action that is "tentative" or consists of "the ruling of a subordinate official" is not

 final. Id. at 797 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 151, 152 (1967)). "The core

 question is whether the agency has completed its decisionmaking process, and whether the result

 of that process is one that will directly affect the parties." Id.

         Likewise, in Dalton v. Specter, 511 U.S. 462 (1994), the Supreme Court rejected an APA

 claim challenging the Secretary of Defense's selection of military base closure criteria and

 recommendations     on specific military bases to close under the Defense Base Closure and

 Realignment Act of 1990, as well as the resulting recommendations on base closures made by an

 independent    commission     following   public hearings.      Id.   at 469-70.    The commission

 recommended base closures in a report to the President, who by statute could either approve or

 disapprove of the findings and was then required to submit a certification of his decision to

 Congress. Id. at 465. The Court ruled that the base closing decision was made when the President

 either approved or disapproved of the commission's recommendations, and that the President's



                                                    20
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2695 Page 21 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 21 of 46


 statutorily required certification to Congress was the final action that effected the base closures.

 Id. at 469. The Court emphasized that the actions ofthe Secretary of Defense and the commission

 could not themselves close the bases and that the statute did not limit the President in his discretion

 to approve or disapprove of the commission's recommendation.            Id. at 470. Together, these cases

 establish that prior agency action that forms the basis of a presidential decision is not reviewable

 under the AP A where the final agency action is one taken by the President, not the agency.

         Here, the agency actions in designing and conducting the "worldwide review," identifying

 countries that failed to meet the baseline criteria, and producing the DHS report recommending

 which countries to include in the travel ban and what specific restrictions to impose, were all only

 recommendations to the President, and, at most, the "ruling of a subordinate official" not subject

 to APA review.       See Franklin, 505 U.S. at 797.         By statute, only the President can "by

 proclamation, and for such periods as he shall deem necessary, suspend the entry of all aliens or

 a class of aliens as immigrants or nonimmigrants, or impose on the entry of aliens any restrictions

 he may deem to be appropriate."             8 U.S.C.    S   1182(f).     Thus, like the commission's

 recommendation in Dalton, which slated no bases for closure until approved by the President, the

 agencies' pre-Proclamation     actions are not final agency actions subject to APA review.            See

 Dalton, 511 U.S. at 470.

                 2.      Post-Proclamation Agency Action

         In their AP A Claims, the IRAP and Zakzok Plaintiffs                  generally challenge post-

 Proclamation actions taken by the agencies.        Specifically, the IRAP Plaintiffs claim that the

 "actions of Defendants that are required or permitted by" the Proclamation were contrary to the

 AP A. IRAP 2d Am. Compi. '11'11
                             41~          16. Similarly, the Zakzok Plaintiffs' AP A claim challenges

 the agencies' "issuing and implementing the Proclamation."             Zakzok Am. Compi. '11'11105,112.



                                                    21
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2696 Page 22 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 22 of 46


 Plaintiffs do not provide any more specific description of what particular post-Proclamation

 agency actions they assert to be arbitrary and capricious or adopted without adherence to required

 procedures.

          As discussed above, agency actions implementing a presidential action may be reviewed

 under the AP A, even when the agency action accomplishes a presidential directive.             See supra

 part lILA.      However, to obtain review under 5 U.S.C.         S 704,   plaintiffs must identify the

 challenged "agency action," defined as including "the whole or a part of an agency rule, order,

 license, sanction, relief, or the equivalent or denial thereof, or failure to act." 5 U.S.C.   S 551(13).
 A "failure to act" refers to the failure to take a defined "agency action."         Norton v. S. Utah

 Wilderness All., 542 U.S. 55,62-63 (2004). The Supreme Court has interpreted this definition to

 necessarily require a "discrete" action. Id. Accordingly, courts that have conducted APA review

 of agency actions implementing a presidential directive are typically presented with a discrete

 agency rule or decision to review. See, e.g., East Bay Sanctuary Covenant, 909 F.3d at 1236-37

 (interim final rule); Sherley, 689 F.3d at 784-85 (agency guidelines); City of Carmel- by-the-Sea,

 123 F.3d at 1166 (agency findings of compliance with Executive Orders); Zhang, 55 F.3d at 743-

 45, 748-49 (interim and final rules); Stone v. Trump, 280 F. Supp. 3d 747, 757, 771 (D. Md.

 2017) (interim guidance).

          By contrast, in Lujan v. National Wildlife Federation, 497 U.S. 871 (1990), the Supreme

 Court concluded that an APA challenge to a Bureau of Land Management ("BLM") "land

 withdrawal review program" did not seek review of a "final agency action" within the meaning

 of   S 704,   because it did not challenge a particular BLM order or regulation, or even a specific

 individual classification termination made by the BLM. Id. at 890. "Under the terms of the APA,

 [a plaintiff] must direct its attack against some particular 'agency action' that causes it harm." Id.



                                                    22
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2697 Page 23 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 23 of 46


 at 891. In Chamber a/Commerce v. Reich, 74 F.3d 1322 (D.C Cir. 1996), for example, the court

 held that the plaintiffs "could not possibly have relied on the AP A for a cause of action prior to

 the Secretary's issuance of regulations implementing the Executive Order." Id. at 1326.

         Plaintiffs have not identified any cases in which courts have conducted AP A review for

 compliance with substantive and procedural requirements without a defined final agency action.

 Rather, they focus on the prior determinations           by this Court and higher courts that the

 Proclamation could be reviewed for whether it violates the Constitution or the INA, and precedent

 permitting the review of presidential action for compliance with the Constitution or federal

 statutes.

             Such reliance is misplaced.   At the preliminary injunction phase, the Court's review of

 Plaintiffs' statutory claims was limited to the argument that the Proclamation violated certain

 provisions of the INA. lRAP I, 265 F. Supp. 3d. at 605. Because Plaintiffs had framed their

 statutory claims with reference to the APA as the vehicle for asserting their claims, the Court

 referred to the AP A in ruling that it could review the Proclamation for compliance with the INA.

 See id. at 603-04; see also 5 U.S.C.       S 706(2)(B)-(C)   (permitting review of agency actions for

 compliance with the Constitution and statutes).          In so ruling, however, the Court relied on

 precedent allowing for review of presidential action outside of the AP A context to determine

 whether it violated a substantive federal statute.       See lRAP I, 265 F. Supp. 3d. at 603-04.

 Specifically, the Court relied on Reich, in which the court held that, outside the context of the

 AP A, judicial review of an Executive Order for compliance with federal statutes was available

 through a suit against the agency implementing that order, in that case the Department of Labor.

 Reich, 74 F.3d at 1328.        Specifically, the Reich court held that it could review a claim that

 President Clinton's Executive Order barring agencies from contracting with employers that



                                                     23
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2698 Page 24 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 24 of 46


 permanently   replaced lawful strikers on high-value contracts violated the National Labor

 Relations Act. Id. at 1324, 1328-29. The court reasoned that it was "untenable to conclude that

 there are no judicially enforceable limitations on presidential actions" that would "bypass scores

 of statutory limitations on governmental authority." Id. at 1332. Under Reich, Plaintiffs' claim

 that the President's Proclamation exceeded his delegated authority under the INA, which has since

 been dismissed, was properly subject to judicial review. See id.; lRAP I, 265 F. Supp. 3d. at 603-

 04.

        In Hawaii I, the Ninth Circuit, in concluding that it could review the Proclamation for

 compliance with the INA, similarly referenced the APA, but saw fit to separately conclude that

 even in the absence of any "final agency action," based on Reich and other precedent, courts can

 review presidential action that exceeds statutory authority, separate and apart from the AP A.

 Hawaii I, 878 F.3d at 680-83; see also lRAP 11,883 F.3d at 287-88 (Gregory, C.J., concurring)

 (finding both APA final agency action and inherent judicial authority to review "executive action

 alleged to exceed statutory grants of authority").    In Hawaii II, the Supreme Court assumed

 without deciding that the plaintiffs' statutory claims were reviewable, but noted that in Sale v.

 Haitian Centers Council, Inc., 509 U.S. 155 (1993), it had considered the merits ofa claim that

 an Executive Order violated the INA. Hawaii II, 138 S. Ct. at 2407.

         Beyond Reich and Sale, other courts have considered suits challenging a presidential

 action as contrary to statutory authority without reference to the AP A. See Fed. Energy Admin.

 v. Algonquin SNG, Inc., 426 U.S. 548, 555-56 (1976) (reviewing, through a suit against the

 Federal Energy Administration,     a challenge to a Presidential Proclamation      modifying the

 Mandatory Oil Import Program as beyond the President's statutory authority); see also Haitian

 Refugee Ctr. v. Gracey, 809 Fold 794, 797-98 (D.C. Cir. 1987) (considering, through a lawsuit



                                                 24
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2699 Page 25 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 25 of 46


 against the United States Coast Guard and the Immigration and Naturalization Service, claims

 that an Executive Order directing agencies to prevent illegal migration by sea violated the Refugee

 Act, the INA, the Constitution, and an extradition treaty and statute, finding that plaintiffs lacked

 standing to pursue the claims, but noting that if plaintiffs had standing, they might have been able

 to "challenge the interdiction program as ultra vires the President's statutory and constitutional

 authority").

         Thus, although it is firmly established that a court may review presidential action to

 determine whether it conflicts with, or exceeds the authority granted by, a federal statute, courts

 so ruling have generally relied on authority outside the APA.          It does not follow from this

 precedent that presidential action such as the Proclamation can be deemed "final agency action"

 for purposes of a claim that it violates the substantive and procedural requirements of the AP A

 such as the arbitrary-and-capricious        standard   and the notice-and-comment         rulemaking

 requirement.

         Where the Proclamation cannot constitute the "final agency action," Plaintiffs have not

 identified any discrete, post-Proclamation action taken by an agency that can be characterized as

 a final agency action, in the form of a legislative rule, an interim final rule, a policy statement, an

 interpretive rule, or an order. At the hearing on the Motion, the Court inquired whether Plaintiffs

 were challenging certain referenced documents or materials, such as portions of the State

 Department website relating to the Proclamation or internal State Department or DHS guidance

 regarding how to implement the Proclamation, but Plaintiffs failed to define the "final agency

 action" they challenge.    Plaintiffs similarly have not presented a claim that the agencies have

 failed to take an action required by the Proclamation or by law. See 5 U.S.C.     S 551(13)   (defining

 "agency action" to include an agency's "failure to act"); S. Utah Wilderness All., 542 U.S. at 64



                                                   25
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2700 Page 26 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 26 of 46


 (holding that an agency's failure to act must be "discrete" and an action the agency "is required

 to take" to be reviewable under the AP A (emphasis omitted)).

        The Court recognizes that identifying a final agency action is no easy task, given that the

 State Department and DHS appear not to have complied with the Proclamation, which requires

 them to take certain actions such as adopting guidance regarding the waiver process and

 submitting reports to the President, Procl.   SS 3(c), 4(a),   5(a), or have hidden this compliance from

 public scrutiny.   Although Plaintiffs have noted in their Opposition to the Motion that the

 Proclamation mandates the issuance of guidance relating to the Proclamation's waiver provisions,

 they do so in the context of arguing the merits of the Motion, not in identifying a final agency

 action. They do not specify, and make no claim in the Complaints, that the failure to issue any

 rule or guidance to implement the waiver provisions of the Proclamation, or to comply with any

 other legal requirements triggered by implementation of the Proclamation, is itself a "final agency

 action." See Zachair, Ltd. v. Driggs, 965 F. Supp. 741, 748 n.4 (D. Md. 1997) ("[The plaintiff]

 is bound by the allegations contained in its complaint and cannot, through the use of motion briefs,

 amend the complaint."), aff'd,    141 F.3d 1162 (4th Cir. 1998).           The Court is left genuinely

 uncertain as to what theory, if any, Plaintiffs pursue that would constitute a challenge to a final

 agency action. Because Plaintiffs have not identified an articulable final agency action underlying

 their APA Claims, the Court will dismiss the APA Claims without prejudice. Nevertheless, where

 Plaintiffs persuasively   allege in their Complaints that they continue to be harmed by the

 Proclamation because it subjects them to prolonged and indefinite separation from their family

 members, Plaintiffs will be granted leave to amend their complaints to address this deficiency.

 See Fed. R. Civ. P. 15(a)(2).




                                                     26
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2701 Page 27 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 27 of 46


         Because the Court finds Plaintiffs' Complaints deficient on this point, it does not address

 the Government's remaining arguments, that the action is not reviewable because it is committed

 to agency discretion, that Plaintiffs' claims fail arbitrary-and-capricious   review, and that any rules

 promulgated by the agencies are not subject to the requirements of 5 U.S.C.         S 553 because   they

 fall under the foreign affairs exception.

 IV.     Constitutional Claims

         The Government argues that Plaintiffs' Constitutional Claims "are foreclosed" because

 the Supreme Court held that the plaintiffs were unlikely to succeed on the merits of their

 Establishment Clause claim in Hawaii II. Mot. Dismiss 21, ECF No. 265-1. Specifically, the

 Government argues that because the Court found that the Proclamation set forth "a sufficient

 national security justification to survive rational basis review," Hawaii II, 138 S. Ct. at 2423, the

 Constitutional Claims cannot succeed. The Government also argues that Plaintiffs have failed to

 allege personal injury sufficient to prevail on their due process, Establishment Clause, and equal

 protection claims.

         A.      Hawaii v. Trump

                 1.      The Supreme Court Opinion

         In Hawaii II, the Supreme Court vacated a preliminary injunction on the Proclamation in

 part on the grounds that the plaintiffs had not "demonstrated a likelihood of success on the merits

 of their constitutional claim."    Hawaii II, 138 S. Ct. at 2423. In reaching this conclusion, the

 Court applied the legal standard set forth in Kleindienst v. Mandel, 408 U.S. 753 (1972), which

 held that pursuant to Congress's plenary power over immigration, courts review a claim that a

 consular officer denied a visa iri contravention of constitutional rights to determine only whether

 there was a "facially legitimate and bona fide reason" for the denial, and that courts will not "look



                                                     27
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2702 Page 28 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 28 of 46


 behind the exercise of that discretion."   Id at 770 (rejecting a claim that the denial of a visa to

 Mandel, a Marxist, violated the First Amendment rights of professors who invited him to speak

 because the Government offered the facially legitimate reason that on a prior visit, Mandel had

 engaged in activities outside the scope of his visa); Hawaii II, 138 S. Ct. at 2419.      Although

 Mandel involved the denial of an individual visa, the Supreme Court stated that the narrow

 Mandel standard applies to "different contexts and constitutional claims," including visa denials

 and "broad congressional" policies, and "has particular force" in cases "that overlap with the area

 of national security."   Hawaii II, 138 S. Ct. at 2419 (citing Fiallo v. Bell, 430 U.S. 787, 795

 (1977), and Kerry v. Din, 135 S. Ct. 2128, 2141 (2015) (Kennedy, J., concurring)).

         In applying the Mandel standard to the Proclamation, the Supreme Court found that the

 Proclamation was facially neutral as to religion and provided a national security justification for

 its issuance and thus was "facially legitimate." See id at 2420; see also Kerry v. Din, 135 S. Ct.

 2128,2140-41    (2015) (Kennedy, J. concurring) (stating that a decision denying admission to the

 United States is "facially legitimate" if the Government provides a statutory basis for the denial);

 Marks v. United States, 430 U.S. 188, 193 (1977) ("When a fragmented Court decides a case and

 no single rationale explaining the result enjoys the assent of five Justices, the holding ofthe Court

 may be viewed as that position taken by those Members who concurred in the judgments on the

 narrowest grounds.") (citation omitted)).     As for the "bona fide" prong, the Fourth Circuit and

 this Court, relying on Din, had previously equated that requirement to a lack of any "affirmative

 showing of bad faith" by the decisionmaker and concluded that, if there is a particularized

  showing of bad faith, a court should then "look behind" the action to evaluate its justification.

  Din, 135 S. Ct. at 2041 (Kennedy, J. concurring); see IRAP II, 883 F.3d at 264; IRAP 1,265 F.

  Supp. 3d at 617.



                                                   28
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2703 Page 29 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 29 of 46


        However, the Supreme Court, while declining to "define the precise contours" of a Mandel

 inquiry in the context of the present case, concluded that it should "look behind the face of the

 Proclamation to the extent of applying rational basis review." Hawaii II, 138 S. Ct. at 2420. The

 Court defined rational basis review as an assessment, including consideration            of "extrinsic

 evidence," under which the Court would "uphold the policy so long as it can reasonably be

 understood to result from a justification independent of unconstitutional grounds." Id.

        Applying this standard, the Supreme Court held that on the record before it, "the

 Government has set forth a sufficient national security justification to survive rational basis

 review" and that the plaintiffs therefore had "not demonstrated a likelihood of success on the

 merits of their constitutional claim." Id. at 2423. The Supreme Court also concluded that the

 proffered purposes of "preventing entry of nationals who cannot be adequately vetted and

 inducing other nations to improve their practices" were legitimate. Id. at 2421. It chose not to

 infer "religious hostility" from the fact that five of the Designated Countries have Muslim-

 majority populations, because those countries had been "previously designated by Congress or

 prior administrations as posing national security risks." !d. It credited the thoroughness of the

 pre-Proclamation    worldwide    review and rejected the plaintiffs'       efforts to undermine      the

 Proclamation on the basis that it deviates in part from the results of the baseline criteria evaluation.

 Id.   Highlighting the national security context and deferring to "the Executive's            predictive

 judgments on such matters," the Supreme Court dismissed assertions of the Proclamation's

  supposed overbreadth or failure to serve national security interests. Id. at 2421-22.       To further

  support its finding of an independent, constitutional justification        for the Proclamation,    the

  Supreme Court noted that three Muslim-majority countries have been removed from the travel

  ban since its inception with EO-I, that the entry restrictions are "conditional" on the Designated



                                                    29
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2704 Page 30 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 30 of 46


 Countries' failure to share information adequately, and that the agencies are required to conduct'

 "ongoing" efforts to reevaluate the ban. Id. at 2422. It also stressed that the Proclamation does

 not impose a complete ban on nationals from the Designated Countries, but instead contains

 exceptions for lawful permanent residents and certain categories of nonimmigrant visas.         Id.

 Finally, the Supreme Court emphasized that the Proclamation created a waiver process, to be set

 forth in guidance to be issued by the State Department and DHS, to allow the case-by-case

 admission of foreign nationals who do not pose a threat to public safety, whose denial of entry

 would impose undue hardship, and whose entry would be in the interests of the United States. Id.

 at 2422-23.

                  2.    Rational Basis

        As a threshold matter, where the Supreme Court has deemed the Mandel standard to be

 applicable    to the Establishment   Clause claim, it necessarily    applies to Plaintiffs'   other

 constitutional claims alleging that the Proclamation violates the equal protection and procedural

 due process components of the Fifth Amendment, the right to freedom of speech under the First

 Amendment, and the right to freedom of association under the First Amendment.       Generally, the

 Mandel standard has been applied to claims that an immigration policy or statute infringes a U.S.

 citizen's rights under the Constitution, without regard to which constitutional right is alleged to

 have been infringed.    Specifically, courts have applied the Mandel standard to cases claiming

 violations of each of the constitutional rights at issue in Plaintiffs' claims.   See id. at 2419

 (Establishment    Clause); Din, 135 S. Ct. at 2139 (Kennedy, J., concurring) (procedural due

 process); Fiallo v. Bell, 430 U.S. 787,791 (1977) (First Amendment freedom of association and

 Fifth Amendment equal protection and due process); Mandel, 408 U.S. at 760 (First Amendment

  freedom of speech); see also Rajah v. Mukasey, 544 F.3d 427, 438 (2d Cir. 2008) (Fifth



                                                 30
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2705 Page 31 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 31 of 46


Amendment equal protection). The analysis does not differ depending on the right that is alleged

to have been impinged. For example, in Fiallo, the Supreme Court applied the same analysis to

the plaintiffs' multiple constitutional claims when reviewing the challenged statute under the

Mandel standard. See Fiallo, 430 U.S. at 798-99. The Court's application of the Mandel standard

and rational basis review to the Proclamation therefore applies equally to all of Plaintiffs'

Constitutional Claims.

        The rational basis standard is most typically applied to a government classification in

"areas of social and economic policy" that "neither proceeds along suspect lines nor infringes

 fundamental constitutional rights." FCC v. Beach Commc 'ns, Inc., 508 U.S. 307, 313 (1993).

 Under rational basis review, such a classification is to be upheld "if there is any reasonably

 conceivable state of facts that could provide a rational basis for the classification."   Id. Courts

 are not "to judge the wisdom, fairness, or logic" of the classification.      Id. In Hawaii II, the

 Supreme Court summarized the test as requiring a classification to be upheld "so long as it can

 reasonably be understood to result from a justification independent of unconstitutional grounds."

 Hawaii II, 138 S. Ct. at 2420.

         Because "the challenged classification need only be rationally related to a legitimate state

 interest," Giarratano v. Johnson, 521 F.3d 298, 303 (4th. Cir. 2008), it is not necessary that the

 reason for the policy offered by the government "actually motivated the" decisionmaker, Beach

 Commc 'ns, 508 U.S. at 315. Rather, if the purpose "is legitimate and nonillusory, its lack of

 primacy is not disqualifying." McGinnis v. Royster, 410 U.S. 263, 276 (1973). It does not matter

  if the law "seems to be unwise or works to the disadvantage of a particular group" or is premised

  on a "tenuous" rationale. Romer v. Evans, 517 U.S. 620, 632 (1996).




                                                   31
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2706 Page 32 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 32 of 46


         Although rational basis is a highly deferential standard, it does not always require rejection

 of a challenge to a statute or other governmental classification.       The Supreme Court has, on

 occasion, invalidated governmental classifications for failing to meet this standard.       In City of

 Cleburne v. Cleburne Living Center, 473 U.S. 432 (1985), the Court held that a zoning

 requirement that a group home for the mentally disabled obtain a special use permit, when other

 multi-occupancy homes need not do so, failed rational basis review. Id. at 448-49.       In so ruling,

 the Court considered all of the proffered reasons for the classification, including that students

 from a nearby school might harass the occupants, that the home would be located on a flood plain,

 concerns about legal responsibility for the residents' actions, and the size of the residence and

 number of occupants.      Id. at 449.   The Court found that the evidence refuted all of the stated

 justifications   and was left with the conclusion that the classification rested on "an irrational

 prejudice against the mentally retarded." Id. at 449-50.

          In another case, the Supreme Court invalidated on rational basis review a restriction on

 providing food stamps to households of unrelated individuals where members of Congress had

 stated that the measure was aimed at preventing "hippie communes" from receiving food stamps

 See   us. Dep't   of Agric. v. Moreno, 413 U.S. 528, 534 (1973). The Court determined that the

 proffered reason for the measure, to combat fraud in the food stamp program based on the

 unsubstantiated view that households with unrelated individuals were more likely to abuse the

 program and include individuals voluntarily remaining poor, did not rationally support a ban on

 food assistance to all unrelated households. Id. at 535-36.

          Likewise, in Romer v. Evans, 517 U.S. 620 (1996), the Supreme Court, under rational

 basis review, invalidated a state constitutional amendment barring governmental action to provide

 legal protections to gays and lesbians based on the finding that it was "inexplicable by anything



                                                   32
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2707 Page 33 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 33 of 46


but animus toward the class it affects." Id. at 632. The Court rejected the proffered purposes of

conserving resources to fight discrimination against other groups and respecting other citizens'

freedom of association and personal or religious objections, found no "factual context from which

we could discern a relationship to a legitimate state interest," and thus concluded that it was

enacted for the impermissible purpose of making homosexuals "unequal to everyone else." Id. at

635.

        Under Cleburne, Moreno, and Romer, the Proclamation would fail rational basis review

 if the evidence revealed that for each of its stated purposes, either that purpose was not a legitimate

 state interest or, if legitimate, there was no rational relationship between the Proclamation and

 that purpose, such that the only identifiable purpose was unconstitutional             animus toward

 Muslims. In effect, Plaintiffs will need to provide evidence to squarely refute the assertion that

 the Proclamation      is rationally related to the national security goals of preventing entry of

 inadequately vetted individuals and inducing other nations to improve information sharing. See

 Hawaii II, 138 S. Ct. at 2421.

                  3.      Motion to Dismiss

         Relying on Giarratano, the Government argues that Plaintiffs fail to state a claim on the

 Constitutional    Claims because their Complaints fail to meet "the burden to negate every

 conceivable basis which might support" the Proclamation.        Giarratano, 521 F.3d at 303 (quoting

 Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1974».              Giarratano, however,

 clarified that while a plaintiff must meet this bar to prevail on the merits, it need not do so at the

 motion to dismiss stage:

          The rational basis standard requires the government to win if any set of facts
          reasonably may be conceived to justify its classification; the Rule 12(b)( 6)
          standard requires the plaintiff to prevail if "relief could be granted under any set
          of facts that could be proved consistent with the allegations." The rational basis


                                                    33
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2708 Page 34 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 34 of 46


        standard, of course, cannot defeat the plaintiff s benefit of the broad Rule 12(b)( 6)
        standard. The latter standard is procedural and simply allows the plaintiff to
        progress beyond the pleadings and obtain discovery, while the rational basis
        standard is the substantive burden that the plaintiff will ultimately have to meet to
        prevail.

Id. at 303 (citations omitted) (quoting Wroblewski v. City of Washburn, 965 F.2d 452, 459-60

(7th Cir. 1992)). Thus, to prevail on a motion to dismiss for failure to state a claim, "a plaintiff

must allege facts sufficient to overcome the presumption of rationality that applies to government

classifications."   Id. at 304 (quoting Wroblewski, 965 F.2d at 460).        A set of "conclusory"

assertions and claims do not "overcome the presumption of rationality." Id.

        Unlike in Giarratano, where the complaint contained only conclusory allegations that a

 policy of not permitting prisoners to make requests for public records under the state Freedom of

 Information Act was not "rationally related to any legitimate government interest," id., Plaintiffs

 have provided detailed allegations for why the Proclamation is not rationally related to its stated

 national security interests and is instead grounded in the illegitimate and unconstitutional purpose

 of disadvantaging Muslims.

         First, the Complaints provide detailed allegations of statements by the President exhibiting

 religious animus toward Muslims and articulating a desire to ban Muslims from entering the

 United States, including his statement as a presidential candidate that he planned to institute "a

 total and complete shutdown of Muslims entering the United States" and numerous later

 statements reaffirming this position.    IRAP 2d Am. Compi. ~ 55; IAAB 2d Am. Compi. ~ 28

 Zakzok Am. Compi. ~ 20. The Complaints further describe statements during the campaign in

 which President Trump clarified that he would accomplish this Muslim ban by barring entry from

 certain "territories" because "people don't want me to say Muslim." IRAP 2d Am. Compi. ~ 74;

 IAAB 2d Am. Compi. ~~ 34-35; Zakzok Am. Compi. ~ 27. On the day that President Trump



                                                   34
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2709 Page 35 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 35 of 46


 signed EO-I, Rudolph Giuliani, an advisor to President Trump, stated that it was the product of

 an effort directed by President Trump to put the "Muslim ban" into effect "legally" by using

 territory as a proxy for religion. lRAP 2d Am. Compi. ~ 65; lAAB 2d Am. Compi. ~ 39; Zakzok

 Am. Compi. ~ 27. Even after EO-l and EO-2 were withdrawn or enjoined by courts, President

 Trump made a statement reflecting his intent to issue a third travel ban for 'the same purpose by

 stating on Twitter that the Justice Department "should have stayed with the original Travel Ban,

 not the watered down, politically correct version" and that there should be a "much tougher

 version." lRAP 2d Am. Compi. ~ 190.

        Contrary to the Government's claim during the hearing on the Motion, Hawaii II does not

 instruct courts to disregard these statements or any public pronouncements       of a President, nor

 does it hold that the subjective intent ofthe President and his advisors in formulating and issuing

 the Proclamation is irrelevant.    Rather, the Supreme Court specifically stated that this evidence

 "may be considered," so long as the "authority of the Presidency itself' is given its due. Hawaii

 II, 138 S. Ct. at 2418,2420.      This Court is equally aware that ignoring "relevant information,"

 like the President's statements here, "undermines judicial legitimacy by making the public believe

 judicial decisions rest on a false or inaccurate characterization of the governing facts." IRAP II,

 884 F.3d at 345 (Wynn, J., concurring).        Viewing these facts in the light most favorable to

 Plaintiffs, these allegations support a conclusion that the Proclamation        was issued for the

 illegitimate purpose of advancing fear and hatred toward Muslims and to impose a particular legal

 disadvantage on them. See Moreno, 413 U.S. at 534 (invalidating on rational basis review a

 restriction on providing food stamps to households of unrelated individuals based in part on the

 finding that statements of legislators revealed that the measure was intended to keep "hippies"

 and "hippie communes" from benefiting from the food stamp program).          Such hostility "cannot



                                                   35
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2710 Page 36 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 36 of 46


 constitute a legitimate government purpose." Id.; Cleburne, 473 U.S. at 448 (noting that even on

 rational basis review, the "law, directly or indirectly, cannot give" private biases effect).

         Second, although the presence of an impermissible purpose is not sufficient to invalidate

 a classification on rational basis review, the Complaints also provide specific allegations aimed

 at refuting "the presumption of rationality" that applies to the Proclamation's       stated national

 security purposes.   Giarratano, 521 F.3d at 304 (quoting Wroblewski, 965 F.2d at 460).           For

 example, Plaintiffs assert that while the baseline criteria were established to identify nations that

 lacked sufficient vetting or information sharing, the Proclamation deviates from those standards:

 Somalia, a majority-Muslim nation that was not deemed "inadequate" under the baseline criteria,

 was included in the travel ban. One ofthe seven nations deemed to be "inadequate," Venezuela,

 is not majority-Muslim     and received much less severe travel restrictions,        limited only to

 government officials responsible for the inadequacies. The Proclamation also acknowledges that

 a total of 16 countries were identified as "inadequate" but provides no explanation for the failure

 to include them other than that they generally had "improve [d] their performance" following

 engagement with their governments, without stating whether such improvements resulted in full

 compliance with the baseline criteria.     Procl.   S   l(e), (f); IRAP 2d Am. Compi. ~ 215. When

 viewed in the light most favorable to Plaintiffs, these allegations of uneven application of

 purportedly neutral criteria undermine the national security rationale for the Proclamation's travel

 ban against majority-Muslim nations. See Cleburne, 473 U.S. at 448-50 (finding no rational basis

 for the denial of a permit to a group home for the mentally challenged in part because stated

 factors for the decision such as location on a flood plain, doubts regarding legal responsibility,

 traffic congestion, the size of the building, and the number of occupants applied equally to other

 types of group homes not subject to the same requirement).



                                                     36
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2711 Page 37 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 37 of 46


        Third, Plaintiffs have specifically alleged that the waiver process has not been applied in

 a manner consistent with the stated national security purposes of the Proclamation.     Although the

 Supreme Court found that the Proclamation's       waiver process was persuasive evidence of its

 national security purpose, Hawaii II, 138 S. Ct. at 2422-23, Plaintiffs have asserted that the

 waiver process is a "pretext for excluding Muslims from the United States" and is not "tailored

 to address national security risks."     Zakzok Am. CompI. ~ 52. Although the "Proclamation

 directed the State Department and DRS to issue guidance on implementing the waiver process,"

 the agencies "have largely failed to do so," such that "in practice there is no procedure to apply

 for these waivers."   IAAB 2d Am. CompI. ~~ 82-83. Plaintiffs further assert that waivers have

 been granted at a rate of only approximately two percent, that "thousands" of "individuals who

 clearly meet the Proclamation's        criteria have repeatedly been denied a waiver," and that

 individuals, such as the mother-in-law of one of the IAAB Plaintiffs, have been denied waivers

 before they even applied. !d. ~~ 16, 84-85.      They also allege, based on statements by former

 consular officials, that the waiver process is a "fraud," that consular officials were directed "to

 determine at all possible cost" that an applicant "was not eligible to even apply for the waiver,"

 and that "even if an applicant satisfies the criteria for a waiver, consular officials are not allowed

 to ... grant a waiver." Id. ~~ 84-85. The allegations of a systematic refusal to grant waivers to

 individuals who meet stated criteria, including that they do "not pose a threat to the national

 security or public safety ofthe United States," Proc.s 3(c), further support the inference that the

 Proclamation is not rationally related to the stated national security interests, but is instead a

 pretext for discrimination.

         Among Plaintiffs' other relevant allegations are that because DRS previously determined

 that a person's country of citizenship is unlikely to be a reliable indicator of potential terrorist



                                                   37
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2712 Page 38 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 38 of 46


 activity, the Proclamation's    nationality-based   suspensions do not further the national security

 purpose.     Moreover, Plaintiffs allege that the travel ban does not rationally advance national

 security because there already exists legal authority to exclude any potential national security

 threat, including that individual applicants are required to submit a detailed application and

 undergo an in-person interview as part of the visa process. 8 U.S.C.     SS 1182(a)(2)-(3),   1202; ef

 Moreno, 413 U.S. at 536 (finding no rational basis for a restriction on the provision of food stamps

 to households with unrelated members in part because the Food Stamp Act already had provisions

 to address food stamp fraud, the stated justification for the policy).

         Taking the allegations in the Complaints in the light most favorable to Plaintiffs, as the

 Court must at the motion to dismiss stage, the Court concludes that Plaintiffs have put forward

 factual allegations sufficient to show that the Proclamation        is not rationally related to the

 legitimate national security and information-sharing justifications identified in the Proclamation

 and therefore that it was motivated only by an illegitimate hostility to Muslims. See Moreno, 413

 U.S. at 534-38 (rejecting the Government's argument that the provision helped the Government

 fight fraud).

            The Government argues that the Supreme Court's finding in Hawaii II, on a similar record

 to the one before this Court, that the Proclamation satisfies rational basis scrutiny forecloses the

 Constitutional     Claims.     The fact that the Supreme Court reached this conclusion            after

 consideration of many of the same facts asserted in the Complaints, however, is not dispositive.

 On a motion for a preliminary injunction, a court reviews the facts available in the limited record

 before it and makes an assessment on the merits of a claim. See Univ. o/Tex. v. Cameniseh,451

 U.S. 390, 395 (1981) ("[A] preliminary injunction is customarily granted on the basis of

 procedures that are less formal and evidence that is less complete than in a trial on the merits.");



                                                     38
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2713 Page 39 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 39 of 46


 see also Winter v. Nat. Res. De! Council, Inc., 555 U.S. 7,20 (2008) (holding that on a motion

 for a preliminary injunction, the court considers the "likelihood of success on the merits"). Such

 a merits assessment under rational basis review "requires the government to win if any set of facts

 reasonably may be conceived to justify its classification."   Giarratano, 521 F.3d at 303. Because

 the rational basis standard "cannot defeat the plaintiff s benefit of the broad Rule 12(b)( 6)

 standard," on a motion to dismiss the court must view the facts in the light most favorable to the

 plaintiff and find for the plaintiff "if relief could be granted under any set of facts that could be

 proved consistent with the allegations."   Id. The court must do so because the motion does not

 test the merits of the case, but only whether the plaintiff is allowed "to progress beyond the

 pleadings and obtain discovery." Id. Thus, the Supreme Court's assessment on the merits of the

 particular facts before it, applying the "substantive burden that the plaintiff will ultimately have

 to meet to prevail," does not answer whether under the highly deferential Rule 12(b)(6) standard,

 Plaintiffs have stated a plausible claim for relief so as to proceed further. Id. (citations omitted)

 (quoting Wroblewski, 965 F.2d at 459-60).

         Moreover, as the Supreme Court acknowledged, rational basis review is conducted not

 simply on the face ofthe Proclamation or other policy at issue but contemplates that the court will

 "look behind" the face of the Proclamation and will include consideration of the "extrinsic

 evidence" in the record.    Hawaii II, 138 S. Ct. at 2420. At the preliminary injunction stage,

 however, the Supreme Court's analysis focused largely on a review of the statements in the

 Proclamation itself and the limited extrinsic record consisting primarily of the documented

 statements ofthe President regarding Muslims. See id. at 2420-23. Notably, the Supreme Court's

 ultimate determination that the classification in Cleburne failed rational basis scrutiny was based




                                                   39
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2714 Page 40 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 40 of 46


 on consideration of a record including district court findings of fact. Cleburne, 473 U.S. at 449-

 50.

        Here, the pending Complaints already assert additional facts not available at the time of

 the Supreme Court's ruling. For example, the Supreme Court found that the facts before it relating

 to the deficiencies in the waiver process "did not affect" its analysis, largely because the

 information was incomplete or taken from inappropriate sources. Hawaii II, 138 S. Ct. at 2423

 n. 7. Since that time, no formal waiver guidance has been issued, and no application process or

 other procedure has been established for individuals to seek a waiver. The lack of such guidance

 extended for four months after the Supreme Court's ruling until the filing of the Amended

 Complaints in October 2018 and apparently has now extended another six months during this

 Court's consideration of the pending Motion. As asserted by the IAAB Plaintiffs, applicants and

 their attorneys have been informed that there is no role for legal services to facilitate the waiver

 process. Even after discussion at the hearing on the Motion, it is unclear whether, as required by

 the Proclamation, DHS and other departments and agencies have devised a process to assess

 whether the Proclamation's     restrictions should continue or be terminated, and whether the

 required periodic reports on this issue have, in fact, been produced.     See Procl.   S 4.   Thus, the

 Supreme Court's merits analysis of the Proclamation under rational basis review was based on a

 preliminary record representing a snapshot in time and does not necessarily preclude a different

 determination at a later stage of the case on a more fulsome record.

         Notably, at no point in Hawaii II did the Supreme Court state that its conclusion that the

 Proclamation would satisfy rational basis review, based on the record before it and in the context

 of a motion for a preliminary injunction, required dismissal of the Establishment Clause claim in

 either that case or the present case. Indeed, two Justices, including one in the majority, identified



                                                  40
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2715 Page 41 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 41 of 46


 the possibility that constitutional claims would proceed. Justice Kennedy stated that "(w]hether

 judicial proceedings may properly continue in this case in light of the substantial deference that

 is and must be accorded to the Executive in the conduct of foreign affairs, and in light of today's

 decision, is a matter to be addressed in the first instance on remand."     Hawaii II, 138 S. Ct. at

 2424 (Kennedy, J., concurring).    After discussing the lack of clarity on whether exemptions and

 waivers are being granted appropriately, Justice Breyer noted that "the Court's decision today

 leaves the District Court free to explore these issues on remand."         Id. at 2433 (Breyer, J.,

 dissenting).

         Thus, at the Rule 12(b)(6) stage, where all reasonable inferences are to be drawn in favor

 of Plaintiffs, Albright, 510 U.S. at 268, Plaintiffs have alleged sufficient facts to overcome the

 presumption of rationality and thus may "progress beyond the pleadings."       Giarratano, 298 F.3d

 at 303. The Court emphasizes that in denying the motion to dismiss as to the Constitutional

 Claims, it makes no determination of what discovery Plaintiffs are entitled to receive.        It also

 notes that under rational basis review, Plaintiffs face the tall order of ultimately presenting

 evidence that not only undermines, but specifically refutes, the Government's contention that the

 Proclamation   is rationally related to the stated legitimate national security purposes.         See

 Cleburne, 473 U.S. at 450 (refuting all proffered legitimate purposes for the classification before

 invalidating it under rational basis review as resting solely on "irrational prejudice"); Giarratano,

 521 F.3d at 303 (requiring the plaintiff to "negate every conceivable basis which might support"

 the classification to invalidate it under rational basis review).

         B.      Due Process

         The Government also argues that Plaintiffs' due process claims must be dismissed because

 Plaintiffs have no cognizable liberty or property interest that could be burdened by the



                                                   41
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2716 Page 42 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 42 of 46


 Proclamation.     When a plaintiff makes a claim under the Due Process Clause, the court evaluates

 whether the plaintiff has been deprived of a liberty or property interest, and if so, whether the

 government's procedures were "constitutionally sufficient." Swarthout v. Cooke, 562 U.S. 216,

 219 (2011) (per curiam). A liberty interest may arise from the Constitution or "an expectation or

 interest created by state laws or policies."       Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

 Plaintiffs assert that they have alleged a liberty interest in family relationships and family unity,

  or in the expectations created by the immigration laws and regulations that allow them to petition

  for visas for their relatives.

          In Din, the Supreme Court left open the question whether an interest in family

  relationships and unity rises to a protected liberty interest in the context of a due process claim.

  While the three-Justice plurality rejected the existence of such an interest, Din, 135 S. Ct. at 2138

  (plurality opinion), Justice Kennedy and Justice Alito assumed without deciding that the plaintiff

  had a protected liberty interest in the denial of her husband's visa before concluding that her

  procedural due process rights had not been violated, id. at 214~1     (Kennedy, J. concurring); see

  Marks, 430 U.S. at 193.          Four dissenting Justices concluded that such a liberty interest is

  cognizable. Din, 135 S. Ct. at 2142--43 (Breyer, J., dissenting). With Din failing to resolve the

  issue, some courts of appeals have assumed without deciding that individuals have a due process

  right relating to visa denials of family members. See, e.g., Yafai v. Pompeo, 912 F.3d 1018, 1021

  (7th Cir. 2019); Ali v. United States, 849 F.3d 510,515 & n.3 (1st Cir. 2017). The Ninth Circuit

  has specifically endorsed the existence of such a liberty interest in the context of a U.S. citizen's

  challenge to the denial of her husband's visa application. Bustamante v. Mukasey, 531 F.3d 1059,

  1062 (9th Cir. 2008) ("Freedom of personal choice in matters of marriage and family life is, of

  course, one ofthe liberties protected by the Due Process Clause."); see also IRAP II, 883 F.3d at



                                                     42
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2717 Page 43 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 43 of 46


 332 (Wynn, J., concurring)      ("[D]enying   entry to classes of aliens based on invidious

 discrimination has the potential to burden the fundamental right of residents to marry the partner

 of their choice based on nothing more than the partner's race, sex, nationality, or religion.").

 Where Plaintiffs have offered a due process theory that has been considered but not foreclosed

 by the Supreme Court, and in fact is recognized by at least one United States Court of Appeals,

 this Court concludes that dismissal is not warranted.   See Metts v. Murphy, 363 F.3d 8, 11 (lst

 Cir. 2004) (en bane) (per curiam) (holding that dismissal was not warranted where plaintiffs were

 asserting a novel claim under Section 2 of the Voting Rights Act because "plaintiffs are entitled

 to an opportunity to develop evidence before the merits are resolved"); Dart Drug Corp. v.

 Corning Glass Works, 480 F. Supp. 1091, 1098 n.lO (D. Md. 1979) ("Novel legal claims are

 particularly inappropriate for dismissal if, as here, the Court can infer the existence of facts

 comprising all of the required elements. A proper test for such a claim is a motion for summary

 judgment after discovery sufficient to uncover relevant facts has been completed." (citation

 omitted)).

         The Government also argues that even if Plaintiffs have a cognizable liberty interest in

 reunification with family members, due process was in fact provided in the case of Doe Plaintiff

 No.6,   one of the IAAB Plaintiffs, because his mother-in-law was informed that her visa was

 denied on the basis of the Proclamation.   The Government relies on Justice Kennedy's statement

 in Din that due process relating to the denial of a family member's visa is satisfied when a notice

 was provided stating the "specific provision or provisions of law under which the alien is

 inadmissible." Din, 135 S. Ct. at 2141 (Kennedy, J. concurring) (quoting 8 U.S.C.    S   1182(b)(I)).

 The IAAB Plaintiffs, however, have alleged that Doe Plaintiff No. 6's mother-in-law was denied

 a waiver before she could present information demonstrating that she was eligible for a waiver,



                                                 43
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2718 Page 44 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 44 of 46


 as contemplated by the Proclamation.      The Proclamation requires that waivers be granted only

 where the "foreign national demonstrate [s] that waivers would be appropriate and consistent"

 with the Proclamation "to the consular officer's or CBP official's satisfaction."    Procl.   S   3(c).

 Where Plaintiffs have alleged a lack of due process arising from the failure to implement and

 follow waiver procedures contemplated by the Proclamation, a scenario not controlled by Din,

 the Court declines to find at the motion to dismiss stage that Doe Plaintiff No.6 received due

 process as a matter oflaw.     See Metts, 363 F.3d at 11; Dart Drug Corp., 480 F. Supp. at 1098.

         Having found the Government's       proffered basis for dismissal of the procedural due

 process claims to be unpersuasive,        the Court will deny the Motion as to those claims.

 Accordingly, and particularly where the Government did not challenge it in its Motion and

 addressed it only in its reply brief, the Court need not address whether Plaintiffs' alternative

 procedural due process theory, that they have a liberty interest in the statutory and regulatory

 provisions for filing petitions on behalf of family members, states a plausible claim for relief.

 Cavallo v. Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996) ("[A]n issue first argued in a reply

 brief is not properly before a court of appeals."); Chang-Williams v. Dep't of the Navy, 766 F.

 Supp. 2d 604, 620 n.16 (D. Md. 2011) ("Typically, courts will not consider an argument raised

 for the first time in a reply brief.").

         C.       Establishment Clause and Equal Protection

         The Government also contends that Plaintiffs' Establishment Clause and equal protection

 claims must fail because Plaintiffs have not alleged a violation of their own personal rights.

 Again, the Government raises an argument that it effectively made in opposing the Motion for a

 Preliminary Injunction and that this Court did not accept. See lRAP 1,265 F. Supp. 3d at 599-

 602. This Court previously rejected the argument, based on Valley Forge Christian College v.



                                                  44
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2719 Page 45 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 45 of 46


 Americans United For Separation of Church & State, Inc., 454 U.S. 464, 485-86 (1982), that

 Plaintiffs lacked standing because they had no "personal injury" from the Proclamation and

 instead held, relying on Suhre v. Haywood County, 131 F.3d 1083, 1086 (4th Cir. 1997), that

 certain Plaintiffs had standing to assert an Establishment Clause claim where they had both "a

 personal contact with the alleged establishment of religion through the prolonged separation from

 their family members and a direct injury from the Proclamation through their feelings of

 marginalization and exclusion" derived from their perception of the Proclamation as hostile to

 their own Muslim faith. IRAP I, 265 F. Supp. 3d at 601. The Supreme Court, in Hawaii II,

 similarly found that certain Plaintiffs had standing to assert an Establishment Clause claim based

 on the "concrete injury" of separation from relatives who sought to enter the United States and

 their "interest in being united with [their] relatives." Hawaii II, 138 S. Ct. at 2416.

        The Government now seeks to repackage its unsuccessful standing argument as a different

 argument, that Plaintiffs fail on the merits of their Establishment Clause and equal protection

 claims because their personal rights have not been violated. But the Government's analysis relies

 almost entirely on case law relating to standing and offers no argument other than that Plaintiffs

 have suffered no personal injury from the Proclamation.      Unlike in McGowan v. Maryland, 366

 U.S. 420 (1961), cited by the Government, where there was no evidence that the plaintiffs'

 religious beliefs were burdened by Sunday closing laws, id. at 429, here, the individual Plaintiffs

 are themselves Muslims whose own religion is allegedly targeted by the Proclamation.        Where

 this Court has already concluded that the Proclamation could be found to have injured Plaintiffs

 whose family members were excluded from the United States because of the Proclamation's

 alleged targeting of Muslims, and the Supreme Court largely validated that conclusion, the Court

 finds that such Plaintiffs have stated a plausible claim that their constitutional rights under the



                                                   45
Case 2:17-cv-10310-VAR-SDD ECF No. 133-1 filed 05/06/19 PageID.2720 Page 46 of
        Case 8:17-cv-00361-TDC Document
                                     46276 Filed 05/02/19 Page 46 of 46


 Establishment   Clause and the equal protection component of the Due Process Clause were

 violated by the Proclamation.   See Hawaii II, 138 S. Ct. at 2416; lRAP 1,265 F. Supp. 3d at 599-

 602; see also lRAP 11,883 F.3d at 258-60; ef Din, 135 S. Ct. at 1240 (Kennedy, J., concurring)

 (assuming without deciding that a U.S. citizen has a due process interest in the denial of a visa to

 her spouse).

                                          CONCLUSION

        For the foregoing reasons, the Government's        Motion to Dismiss, ECF No. 265, is

 GRANTED IN PART and DENIED IN PART. The Motion is granted as to the APA Claims.

 Those claims are DISMISSED WITHOUT PREJUDICE, but Plaintiffs will have an opportunity

 to amend their Complaints. The Motion is DENIED as to the Constitutional Claims. A separate

 Order shall issue.




 Date: May 2,2019
                                                       THEODORE D. CHU
                                                       United States District




                                                  46
